Banks, J.
This is a petition to establish the defendant’s draft report which was dismissed by the trial court.
The defendant did not appear at oral argument, and this petition is thus subject to dismissal for lack of prosecution.
It is also evidence that the defendant has proceeded erroneously by way of a petition to establish. The dismissal of a draft report can be reviewed and remedied solely upon a report of the dismissal to this Division. Dist./Mun. Cts. R. Civ. P. Rule 64 (c)(6); Gallagher v. Atkins, 305 Mass. 261, 264-265 (1940); Arciero v. Eagle Realty Assoc. Inc., 1982 Mass. App. Div. 203, 204; Lane v. Smith, 57 Mass. App. Dec. 27, 28 (1975).
The defendant’s petition to establish is denied.